ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-ll(a) seeking the immediate temporary suspension from practice of JAMES R. PICCIANO of HAD-DON HEIGHTS, who was admitted to the bar of this State in 1972, and good cause appearing;
*529It is ORDERED that JAMES R. PICCIANO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JAMES R. PICCIANO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JAMES R.. PICCIANO comply with Rule 1:20-20 dealing with suspended attorneys.